Name: Commission Implementing Decision (EU) 2015/1067 of 1 July 2015 on a measure taken by Spain in accordance with Directive 2006/42/EC of the European Parliament and of the Council to prohibit the placing on the market of a jigsaw manufactured by Yongkang Hengfa Electrical Appliance Co. Ltd, China (notified under document C(2015) 4360) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: Europe;  mechanical engineering;  technology and technical regulations;  marketing;  consumption;  international trade
 Date Published: 2015-07-03

 3.7.2015 EN Official Journal of the European Union L 174/28 COMMISSION IMPLEMENTING DECISION (EU) 2015/1067 of 1 July 2015 on a measure taken by Spain in accordance with Directive 2006/42/EC of the European Parliament and of the Council to prohibit the placing on the market of a jigsaw manufactured by Yongkang Hengfa Electrical Appliance Co. Ltd, China (notified under document C(2015) 4360) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2006/42/EC of the European Parliament and of the Council of 17 May 2006 on machinery, and amending Directive 95/16/EC (1), and in particular Article 11(3) thereof, Whereas: (1) Spain informed the Commission of a measure to prohibit the placing on the market of a jigsaw, type Practyl/JS-HF-55-1 manufactured by Yongkang Hengfa Electrical Appliance Co. Ltd, China, imported by Adeo Service France and distributed in Spain by Leroy Merlin Spain. (2) The jigsaw bore CE marking, according to Directive 2006/42/EC. (3) The reason for taking the measure was the non-conformity of the jigsaw with the essential health and safety requirements set out in Annex I to Directive 2006/42/EC, points 1.3.2  Risk of break up during operation, 1.3.4  Risks due to surfaces, edges or angles, 1.4.1  General requirements of guards and protective devices and 1.4.2  Special requirements for guards, on the grounds that the machine failed to pass the resistance test and presents risks of cut and access to the active parts. (4) Spain informed the distributor and importer about the deficiencies. The importer voluntarily took the necessary measures to remove non-compliant products from the market. (5) The documentation available, the comments expressed and the action taken by the parties concerned demonstrate that the jigsaw, type Practyl/JS-HF-55-1 fails to satisfy the essential health and safety requirements set out in Directive 2006/42/EC. It is therefore appropriate to consider the measure taken by Spain as justified. HAS ADOPTED THIS DECISION: Article 1 The measure taken by Spain to prohibit the placing on the market of a jigsaw type Practyl/JS-HF-55-1 manufactured by Yongkang Hengfa Electrical Appliance Co. Ltd, is justified. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 July 2015. For the Commission ElÃ ¼bieta BIEÃ KOWSKA Member of the Commission (1) OJ L 157, 9.6.2006, p. 24.